DETAILED ACTION
This communication is in responsive to RCE for Application 16/823178 filed on 4/6/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-20 are presented for examination.

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) submitted on 3/8/2022 and 7/1/2022 comply with 37 CFR 1.97 provisions.  Accordingly, the Examiner has considered the IDS.

Continued Examination under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/6/2022 has been entered.

Response to Arguments
5.	Applicant’s arguments in the amendment filed on 4/6/2022 regarding claim rejection under 35 USC § 103 with respect to Claims 1-20 are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 11-14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Fukui et al. (hereinafter Fukui) US 2014/0006350 A1 in view of Erciyes et al. (hereinafter Erciyes) US 2018/0191732 A1. 

Regarding Claim 1, Fukui teaches a method of storing data files on at least one cloud-based storage in communication with an electronic device (Fig. 12; storage on cloud servers), the method comprising: 
detecting, on the electronic device, an event indicative of storing at least one data file on a cloud-based storage (Fig. 12 & ¶0199-¶0204; detecting copying or storing entity files in storage clouds); 
analyzing the at least one data file in response to detecting the event to extract a plurality of elements (Fig. 12 & ¶0199-¶0204; content file is divided in two sections based on content and text analyzer is used to classify content and to extract attributes from the contents and context of the file); 
mapping the plurality of elements to one or more rules stored in a memory (Fig. 12 & ¶0199-¶0204; predefined rules 125 are used to processor the entity files where personal information are divided as meta-data files and potions of entity files containing personal information undergo mask processing), wherein the one or more rules are predetermined weightage based associations between the plurality of elements (Fig. 12 & ¶0199-¶0204; storing different elements according to predefined rules where some rules are require content to undergo mask operations. Also see ¶0085-¶0087; predefined rules and attributes including importance of the content); 
selecting, among a plurality of cloud-based storages, at least one cloud-based storage for storing the at least one data file (Fig. 12 & ¶0199-¶0204; storage cloud A or B are selected according to satisfying the predefined rules); 

Fukui does not expressly teach “weightage” with respect to rules in the limitation “wherein the one or more rules are predetermined weightage based associations between the plurality of elements wherein the predetermined weightage based associations are a number of interactions between the plurality of elements and at least one or more rules is customized for particular user associated with the event.”
Also Fukui does not expressly teach and storing information corresponding to the at least one data file in the memory upon storing the at least one data file onto the selected at least one cloud-based storage for searching the at least one data file. However, this limitation is suggested from ¶0020; links and attributes are stored. Also see Fig. 12 & ¶0199-¶0204 & ¶0093-¶0096; context of the entity files are stored upon storing entity file in on the of the storage cloud A or B to provide an environment in which it can be browsed on different terminals. See below Erciyes for additional support.
Erciyes teaches “wherein the one or more rules are predetermined weightage based associations between the plurality of elements (¶0034, ¶0066-¶0070 & fig. 9; attributes and user defined categories “rules” are stored in memory) wherein the predetermined weightage based associations are a number of interactions between the plurality of elements and at least one or more rules is customized for particular user associated with the event (Fig. 9 & ¶0066-¶0070; attributes are used based on user interactions where the interactions and attributes are used for machine learning algorithm and training data to process future inputs or type of date for that specific user where method 500 allows a personal cloud system to develop a user specific and/or family-specific model).”
and storing information corresponding to the at least one data file in the memory upon storing the at least one data file onto the selected at least one cloud-based storage for searching the at least one data file (Fig. 9 & ¶0066-¶0070; custom or specific user model is developed based on user’s interactions and stored in memory for future search same media type).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Erciyes into the system of Fukui in order to store files according to user’s preference (¶0034 and ¶0066-¶0067). Utilizing such teachings allows a personal cloud system to develop a user specific and/or family-specific model (¶0067). 

Regarding Claim 2, Fukui teaches the method of claim 1, wherein the event is at least one of: creating and storing the at least one data file in at least one of the memory or a storage medium (Fig. 12 & ¶0199-¶0204; storing entity file); or storing the at least one data file from at least one of the memory or the storage medium onto the plurality of cloud-based storages, the at least one data file being associated with one or more applications on the electronic device.

Regarding Claim 3, Fukui teaches the method of claim 1, wherein the at least one cloud-based storage is selected based on user-preference data stored in the memory (¶0085-¶0087; predefined rules defined in advance by administrator and attributes).

Regarding Claim 4, Fukui teaches the method of claim 1, wherein the one or more rules are identified across a plurality of work- units detected prior to the event (Fig. 12 & ¶0199-¶0204; storing different elements according to predefined rules where some rules are require content to undergo mask operations. Also see ¶0085-¶0087; predefined rules and attributes including importance of the content), information pertaining to one or more applications on the electronic device, and user-activity on the electronic device (¶0085-¶0087; predefined rules and attributes including importance of the content. Also see Fig. 12 & ¶0199-¶0204; storing different elements according to predefined rules where some rules are require content to undergo mask operations for different applications).

Regarding Claim 6, Fukui teaches the method of claim 1, comprising: identifying at least one duplicate of the at least one data file stored in one or more of the plurality of the cloud-based storages including the selected at least one cloud-based storage (¶0090; duplicates); and deleting the at least one duplicate of the at least one data file based on user-preference data (¶0092-¶0094 & ¶0085-¶0087; entity file in all associated storage clouds is deleted per predefined rules including duplicate files).

Claims 11-14, 16 are substantially similar to above claims, thus the same rationale applies. 

Claim 20 is substantially similar to claim 1, thus the same rationale applies. 

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui- Erciyes in view of Sedayao et al. (hereinafter Sedayao) US 2014/0172929 A1. 
Regarding Claim 5, Fukui teaches the method of claim 1, Fukui teaches that a user may predefined certain rules and illustrated above. However, Fukui- Erciyes does not expressly teach further comprising: detecting a request from one or more of the plurality of cloud-based storages other than the selected at least one cloud-based storage to access the at least one data file for storing; 
and preventing a transmission of the at least one data file to the one or more of the plurality of cloud-based storages in response to the detecting the request.
Sedayao teaches further comprising: detecting a request from one or more of the plurality of cloud-based storages other than the selected at least one cloud-based storage to access the at least one data file for storing (Fig. 2 & ¶0028-¶0032; the system receives one or more files from client computing device to be stored at one or more cloud storage providers 150 where the system applies user constraints to any request to access the one or more files where the user constraints define user preferences including where to transmit portions of the received files. One skilled in the art would realize that the limitation becomes obvious in view of the above teachings since the user constraints may define user preferences (e.g., availability preferences, performance preferences, cost preferences, etc.) for selecting which of the cloud storage providers 150 to allocate file blocks.  As a function of those user constraints, the communication module 210 may transmit portions of the received files to the selected cloud storage providers 150.  In some embodiments, the communication module 210 of the cloud resource allocation server 130 may receive a request for location metadata from the client computing device 110.  In response, the requested location metadata may be transmitted to the client computing device 110); 
and preventing a transmission of the at least one data file to the one or more of the plurality of cloud-based storages in response to the detecting the request (Fig. 2 & ¶0028-¶0032; the system receives one or more files from client computing device to be stored at one or more cloud storage providers 150 where the system applies user constraints to any request to access the one or more files where the user constraints define user preferences including where to transmit portions of the received files. One skilled in the art would realize that the limitation becomes obvious in view of the above teachings since the user constraints may define user preferences (e.g., availability preferences, performance preferences, cost preferences, etc.) for selecting which of the cloud storage providers 150 to allocate file blocks.  As a function of those user constraints, the communication module 210 may transmit portions of the received files to the selected cloud storage providers 150.  In some embodiments, the communication module 210 of the cloud resource allocation server 130 may receive a request for location metadata from the client computing device 110.  In response, the requested location metadata may be transmitted to the client computing device 110).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Sedayao into the system of Fukui- Erciyes in order to facilitate communications between the client computing device and/or one or more cloud storage providers according to user constrains and preferences (¶0029). 

Claim 15 is substantially similar to claim 5, thus the same rationale applies. 

Claims 7-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui- Erciyes in view of Kumar et al. (hereinafter Kumar) US 2019/0182322 A1. 
Regarding Claim 7, Fukui teaches the method of claim 1, wherein the information corresponding to the at least one data file comprises preview information corresponding to the at least one data file and the one or more rules (¶0020; the cloud-utilizing terminal has a virtual folder able to display links associated with entity files stored in each storage cloud.  The cloud-utilizing terminal executes a step of referencing the attributes or context of a first entity file, or the attributes of a first virtual folder and each attribute of a plurality of storage clouds, in response to the creation or update of the first entity file in the first virtual folder in the cloud-utilizing terminal, and selecting at least one storage cloud from among a plurality of storage clouds for storing the first entity file so as to satisfy predefined rules.  Here, the first entity file in the cloud-utilizing terminal is uploaded to the storage cloud selected by the cloud-utilizing terminal (referred to below as the "first storage cloud"), and a link to the uploaded first entity file is displayed in the first virtual folder. Also see ¶0072-¶0080 & ¶0086-¶0087; displaying icon and link information that reflects one or more predefined rules and various attributes). 
Fukui- Erciyes does not call the displayed data as “preview information” in the above limitation. However, the limitation is suggested from the cited paragraphs. To support Examiner’s position, Examiner cites to Kumar.
Kumar teaches “preview information” in the above limitation, see ¶0305-¶0310. Note that Kumar expressly states that the “preview information” is well known in the art. 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Kumar into the system of Fukui- Erciyes in order to provide a visual representation of primary data files (¶0305). Utilizing such teachings enable the system to provide an image of a file that appears in visual directory as an image of a real file on the network even though the actual file content may have been archived somewhere else (¶0305). 

Regarding Claim 8, Fukui teaches the method of claim 7, wherein: 
the preview information comprises information on mapping between a data identity associated with the at least one data file and the one or more rules (¶0020; the cloud-utilizing terminal has a virtual folder able to display links associated with entity files stored in each storage cloud.  The cloud-utilizing terminal executes a step of referencing the attributes or context of a first entity file, or the attributes of a first virtual folder and each attribute of a plurality of storage clouds, in response to the creation or update of the first entity file in the first virtual folder in the cloud-utilizing terminal, and selecting at least one storage cloud from among a plurality of storage clouds for storing the first entity file so as to satisfy predefined rules.  Here, the first entity file in the cloud-utilizing terminal is uploaded to the storage cloud selected by the cloud-utilizing terminal (referred to below as the "first storage cloud"), and a link to the uploaded first entity file is displayed in the first virtual folder. Also see ¶0072-¶0080 & ¶0086-¶0087; displaying icon and link information that reflects one or more predefined rules and various attributes), 
and the storing the information comprises: transmitting the at least one data file for storing to the selected at least one cloud- based storage (¶0020; the cloud-utilizing terminal has a virtual folder able to display links associated with entity files stored in each storage cloud.  The cloud-utilizing terminal executes a step of referencing the attributes or context of a first entity file, or the attributes of a first virtual folder and each attribute of a plurality of storage clouds, in response to the creation or update of the first entity file in the first virtual folder in the cloud-utilizing terminal, and selecting at least one storage cloud from among a plurality of storage clouds for storing the first entity file so as to satisfy predefined rules.  Here, the first entity file in the cloud-utilizing terminal is uploaded to the storage cloud selected by the cloud-utilizing terminal (referred to below as the "first storage cloud"), and a link to the uploaded first entity file is displayed in the first virtual folder. Also see ¶0072-¶0080 & ¶0086-¶0087; displaying icon and link information that reflects one or more predefined rules and various attributes); 
and generating and storing, in the memory, the mapping between the data identity and the one or more rules (¶0020; the cloud-utilizing terminal has a virtual folder able to display links associated with entity files stored in each storage cloud.  The cloud-utilizing terminal executes a step of referencing the attributes or context of a first entity file, or the attributes of a first virtual folder and each attribute of a plurality of storage clouds, in response to the creation or update of the first entity file in the first virtual folder in the cloud-utilizing terminal, and selecting at least one storage cloud from among a plurality of storage clouds for storing the first entity file so as to satisfy predefined rules.  Here, the first entity file in the cloud-utilizing terminal is uploaded to the storage cloud selected by the cloud-utilizing terminal (referred to below as the "first storage cloud"), and a link to the uploaded first entity file is displayed in the first virtual folder. Also see ¶0072-¶0080 & ¶0086-¶0087; displaying icon and link information that reflects one or more predefined rules and various attributes).
Fukui does not expressly teach “the preview information” & “transmitting” in the above limitation “transmitting the at least one data file for storing to the selected at least one cloud- based storage.” However, Fukui teaches “uploading” instead in the above paragraphs. 
Also Fukui does not expressly teach “receiving the data identity from the selected at least one cloud-based storage, wherein the data identity comprises thumbnail of the at least one data file and location of the at least one data file stored on the selected at least one cloud-based storage.”
Kumar teaches “the preview information” see ¶305-¶0310 & “transmitting the at least one data file for storing to the selected at least one cloud- based storage” (¶0311-¶0312 & ¶0335; Kumar teaches Data migrator 556 transmit data to the selected cloud storage based on criteria obtained from storage management database 446).
Kumar further teaches receiving the data identity from the selected at least one cloud-based storage (Fig. 5 & ¶0302-¶0307; cloud connector logic module 558 receives data identity from storage resource 333), wherein the data identity comprises thumbnail of the at least one data file and location of the at least one data file stored on the selected at least one cloud-based storage (Note that preview images e.g. thumbnail image are well known in the art, see ¶0304-¶0306 & Fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Kumar into the system of Fukui- Erciyes in order to allow storage of data on cloud systems (abstract). Utilizing such teachings enable the system to provide a less expensive storage to users and make the storage available due to less network failures with the storage where the storage is user accessible with the ease and convenience provided by network shares configured in network attached storage (NAS) as supported by the well-known CIFS and NFS interface standards, among others (¶0004). 

Regarding Claim 9, Fukui- Erciyes in view of Kumar teach the method of claim 8, Kumar further teaches wherein transmitting the at least one data file comprises at least one of: transmitting the at least one data file instantaneously to the selected at least one cloud- based storage (¶0311-¶0312 & ¶0335; Kumar teaches Data migrator 556 transmit data to the selected cloud storage based on criteria obtained from storage management database 446); or transmitting, to the selected at least one cloud-based storage, the at least one data file based on predefined cloud-configuration settings pertaining to the at least one selected cloud-based storage.

Regarding Claim 10, Fukui- Erciyes in view of Kumar teach the method of claim 9, Kumar further teaches wherein transmitting the at least one data file further comprises: obtaining the predefined cloud-configuration settings from the selected at least one cloud- based storage prior to transmitting the at least one data file (¶0311-¶0312 & ¶0335; typically, each cloud service provider has unique data transmission and status protocols, pricing schemes, and other operational rules, such as minimum storage amounts, etc. These aspects are relevant in choosing which cloud service provide is to host a given cloud storage resource 333, and further they are relevant in choosing one of these repositories 333 for storing archive copies 116 and restoring them when needed.  Thus, there may be cost and/or performance considerations.  For example, network shares 617/627 that comprise highly important data may be associated with a higher performance choice of cloud storage 333.  For certain data, e.g., user pictures or music, system administrators may configure system 300 to direct archive copies to a lower performance and perhaps less pricey alternative cloud storage 333.  Data migrator 556 accordingly establishes a communicative data path with the 
appropriate cloud connector 558).

Claims 17-19 are substantially similar to above claims, thus the same rationale applies. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455